&IS 44 (Rev. 11/04)

by local rules of court. This form, approved by the Judicial Conference o:

Case 3:19-cv-O0 18a Wagc YRS RR sHeRrT”/03/19 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

the United States in September 1974, is required for the use of t

uired by law, except as provided
e Clerk of Court for the purpose of initiating

 

I. (a) PLAINTIFFS
William Meshel, M.D.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

El Paso County, Texas

(c) Attorney’s (Firm Name, Address, and Telephone Number)

Isaac Cordero, Law Office of Isaac Cordero, 221 N. Kansas Street, Suite

1203, El Paso, Texas 79901; T: (915) 308-3476

DEFENDANTS

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Southwest Medical Associates, Inc.

Aransas County, Texas

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

A. Craig Carter, Jackson-Carter, PLLC, 6514 McNeil Drive,
Building 2, Suite 200, Austin, Tx 78729 T: (512) 473-2002

 

II. BASIS OF JURISDICTION

(Place an “X” in One Box Only)

 

HI. CITIZENSHIP OF PRINCIPAL PARTIES Place an “x” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only) and One Box for Defendant)
O11 US. Government @ 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 1 _ Incorporated or Principal Place o4 04
of Business In This State
O2 US. Government 114 Diversity Citizen of Another State 142 © 2 Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation O6 O86
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)

(CVE CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY [OTHER STATUTES]
11 110 Insurance PERSONAL INJURY PERSONAL INJURY |(1 610 Agriculture C1 422 Appeal 28 USC 158 C1 400 State Reapportionment
C1 120 Marine 11 310 Airplane C1 362 Personal Injury - C1 620 Other Food & Drug C1 423 Withdrawal C1 410 Antitrust
77 130 Milter Act O17 315 Airplane Product Med. Malpractice C1 625 Drug Related Seizure 28 USC 157 C 430 Banks and Banking
0 140 Negotiable Instrument Liability (1 365 Personal Injury - of Property 21 USC 881 1 450 Commerce
7 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability 0) 630 Liquor Laws [ PROPERTY RIGHTS 1 460 Deportation

& Enforcement of Judgment Slander C1 368 Asbestos Personal {1 640R.R. & Truck OC 820 Copyrights C1 470 Racketeer Influenced and
0 151 Medicare Act (3 330 Federal Employers’ Injury Product -]( 650 Airline Regs. 1 830 Patent Corrupt Organizations
(C7 152 Recovery of Defaulted Liability Liability C1 660 Occupational © 840 Trademark C1 480 Consumer Credit
Student Loans (7 340 Marine PERSONAL PROPERTY Safety/Health 1 490 Cable/Sat TV
(Excl. Veterans) C1 345 Marine Product C1 370 Other Fraud 1 690 Other C1 810 Selective Service
(1 153 Recovery of Overpayment Liability (1 371 Truth in Lending LABOR SOCIAL SECURITY 11 850 Securities/Commodities/
of Veteran’s Benefits C1 350 Motor Vehicle 1 380 Other Personal (1 710 Fair Labor Standards C1 861 HIA (1395ff) Exchange
(1 160 Stockholders’ Suits 0 355 Motor Vehicle Property Damage Act (0 862 Black Lung (923) C1 875 Customer Challenge
1 190 Other Contract Product Liability (1 385 Property Damage [I 720 Labor/Mgmt. Relations | 863 DIWC/DIWW (405(g)) 12 USC 3410
(1 195 Contract Product Liability | 360 Other Personal Product Liability 1 730 Labor/Mgmt.Reporting {[ 864 SSID Title XVI (1 890 Other Statutory Actions
C1 196 Franchise Injury & Disclosure Act C1 865 RSI (405(g)) O07 891 Agricultural Acts

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |( 740 Railway Labor Act FEDERAL TAX SUITS 01 892 Economic Stabilization Act
0 210 Land Condemnation 1 441 Voting C 510 Motions to Vacate |(} 790 Other Labor Litigation [() 870 Taxes (U.S. Plaintiff 1 893 Environmental Matters
C1 220 Foreclosure (1 442 Employment Sentence 1 791 Empl. Ret. Inc, or Defendant) 1 894 Energy Allocation Act
CJ 230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act C1 871 IRS—Third Party (1 895 Freedom of Information
(1 240 Torts to Land Accommodations 1 530 General 26 USC 7609 Act
C1 245 Tort Product Liability OF 444 Welfare 1 535 Death Penalty C 900Appeal of Fee Determination
CO 290 All Other Real Property Mi 445 Amer. w/Disabilities - | 540 Mandamus & Other Under Equal Access

Employment 01 550 Civil Rights to Justice
C1 446 Amer, w/Disabilities - | 555 Prison Condition 950 Constitutionality of
Other State Statutes
4 440 Other Civil Rights
V. ORIGIN (Place an “X” in One Box Only) Appeal to District
o1 , m2 13 4a... os Transferred from C6 an o7 Judge from
Original Removed from Remanded from Reinstated or another district Multidistrict Magistrate
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment

 

VI. CAUSE OF ACTION

VIL. REQUESTED IN

28 USC 1441

 

Brief description of cause:

Claims for age and disability descrimation under 29USC §621 and 42 USC §12101

() CHECK IF THIS IS A CLASS ACTION

DEMAND §$

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

 

 

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: WMyYes No
VIII. RELATED CASES). .
IF ANY } (See instructions): ANGE DOCKET NUMBER
DATE SIGNATURE OF A’ "Mig 7]
FOR OFFICE USE ONLW os [ c a
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

ny
